ITEMID: 001-120946
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF BAKSA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Nebojša Vučinić;Peer Lorenzen
TEXT: 4. The applicant was born in 1949 and lives in Budapest.
5. In 2001 the applicant lodged an action in damages against the owner of a flat in which he lived with his family. He also sought the protection of possession with respect to the flat. The respondent lodged a counter-claim seeking the payment of usage fees for the flat.
6. After having held several hearings and obtained the opinions of experts, on 14 November 2007 the Budapest Regional Court delivered its judgment, finding that the respondent was liable for the damages sought. It partly upheld the counter-claim of the respondent and ordered the applicant to pay usage fees for the flat.
7. On 15 January 2008 the Budapest Court of Appeal, sitting as a second-instance court, increased the amount to be paid to the applicant.
8. On 26 June 2008, the Supreme Court, acting as a review instance, decreased the amount to be paid to the applicant and increased the amount of usage fees to be paid to the respondent.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
